EXHIBIT 10.1

OFFICE LEASE AGREEMENT




BETWEEN




NS 7/57 ACQUISITION LLC

(“LANDLORD”)




AND




[[AMBIENT CORPORATION, a Delaware corporation]]

(“TENANT”)





--------------------------------------------------------------------------------










TABLE OF CONTENTS

 

1. Basic Lease Information.

1

2. Lease Grant.

3

3. Acceptance of Possession.

3

4. Rent.

5

5. Compliance with Laws; Use.

5

6. Security Deposit.

5

7. Building Services.

6

8. Leasehold Improvements.

7

9. Repairs and Alterations.

8

10. Entry by Landlord.

9

11. Assignment and Subletting.

9

12. Liens.

11

13. Indemnity and Waiver of Claims.

11

14. Insurance.

11

15. Subrogation.

12

16. Casualty Damage.

12

17. Condemnation.

13

18. Events of Default.

13

19. Remedies.

14

20. Limitation of Liability.

14

21. Intentionally Omitted.

15

22. Holding Over.

15

23. Subordination to Mortgages; Estoppel Certificate.

15

24. Notice.

16

25. Surrender of Premises.

16

26. Miscellaneous.

16

27. OFAC Compliance.

19

28. Intentionally Omitted.

20

29. Parking.

20

30. Amenities.

20








-1-




--------------------------------------------------------------------------------







OFFICE LEASE AGREEMENT




THIS OFFICE LEASE AGREEMENT (the “Lease”) is made and entered into as of May 21,
2009, by and between NS 7/57 ACQUISITION LLC, Delaware limited liability company
(“Landlord”) and [[AMBIENT CORPORATION, a Delaware corporation]] (“Tenant”).

The following exhibits and attachments are incorporated into and made a part of
the Lease: Exhibit A, Sheets 1 and 2 (Outline and Location of Premises),
Exhibit B (Expenses and Taxes), Exhibit C (Intentionally Omitted), Exhibit D
(Commencement Letter), Exhibit E (Building Rules and Regulations), Exhibit F
(Additional Provisions), Exhibit G (Intentionally Omitted) and Exhibit H
(Janitorial Specifications).

1.

Basic Lease Information.

1.01

“Building” shall mean the building located at 7/57 Wells Avenue, Newton,
Massachusetts 02459, and commonly known as 7/57 Wells Avenue.  “Rentable Square
Footage of the Building” is deemed to be 89,297 square feet.

1.02

“Premises” shall mean the area shown on Exhibit A to this Lease, comprising (i)
10,647 rentable square feet located on the lower level of the Building (the
“Lower Level Premises”), as shown on Exhibit A, attached hereto, and (ii) 9,595
rentable square feet located on the 1st floor of the Building (the “First Floor
Premises”), as shown on Exhibit A-1, attached hereto.  The Premises is located
on the lower level and the 1st floor of the Building.  If the Premises include
one or more floors in their entirety, all corridors and restroom facilities
located on such full floor(s) shall be considered part of the Premises.  The
“Rentable Square Footage of the Premises” is deemed to be 20,242 square feet.
 Landlord and Tenant stipulate and agree that the Rentable Square Footage of the
Building and the Rentable Square Footage of the Premises are correct.  Except as
otherwise specifically referred to in this Lease, the Lower Level Premises and
the First Floor Premises shall hereinafter collectively be referred to as the
“Premises”.

1.03

“Base Rent”:

(a)

Lower Level  Premises (10,647 rentable square feet):







Period

Annual Rate

Per Rentable

Square Foot




Monthly

Base Rent

  9/1/09 – 10/31/10:

$-0-

$-0-

11/1/10 – 12/31/10:

$12.72

$11,285.82

1/1/11 – 12/31/11:

$14.54

$12,900.62

1/1/12 – 12/31/12:

$15.40

$13,663.65




(b)

First Floor Premises (9,595 rentable square feet):








-1-




--------------------------------------------------------------------------------

















Period

Annual Rate

Per Rentable

Square Foot




Monthly

Base Rent

  9/1/09 – 2/28/10:

$-0-

$-0-

3/1/10 – 12/31/10:

$24.00

$19,190.00

1/1/11 – 12/31/11:

$24.50

$19,589.79

1/1/12 – 12/31/12:

$25.00

$19,989.58




1.04

“Tenant’s Pro Rata Share”:  22.67%.  Tenant's Pro Rata Share shall be adjusted
for changes in the Rentable Square Footage of the Premises and/or the Rentable
Square Footage of the Building, including, without limitation, changes which may
result from any condemnation or other taking of a portion of the Building.

1.05

“Base Year” for Taxes:  Fiscal Year (defined below) 2010 (i.e., July 1, 2009, to
June 30, 2010); “Base Year” for Expenses (defined in Exhibit B):  Calendar year
2009.

For purposes hereof, “Fiscal Year” shall mean the Base Year for Taxes and each
period of July 1 to June 30 thereafter.




1.06

“Term”:  A period of forty (40) months.  The Term shall commence on September 1,
2009 (the “Commencement Date”), and, unless terminated early in accordance with
this Lease, end on December 31, 2012 (the “Termination Date”).   

1.07

“Improvement Allowance(s)”:  None.

1.08

“Security Deposit”:  $50,409.00, as more fully described in Section 6.

1.09

“Guarantor(s)”:  None.

1.10

“Broker”:  Jones Lang LaSalle.

1.11

“Permitted Use”:  General Business Office and, as incidental thereto, if and to
the extent permitted under applicable Law, for storage, research and
development, light assembly, and product testing.

1.12

“Notice Addresses”:

Landlord’s Notice Address:

NS 7/57 Acquisition, LLC

c/o Normandy Real Estate Management, LLC

400 5th Avenue

Waltham, Massachusetts 02459





-2-




--------------------------------------------------------------------------------










And a copy to:




Raymond P. Trevisan

Principal, General Counsel

Normandy Real Estate Partners

1776 On the Green

67 Park Place East, 8th Floor

Morristown, New Jersey 07960




And a copy to:




Goulston & Storrs, P.C.

400 Atlantic Avenue

Boston, Massachusetts 02110

Attention: Normandy Real Estate




Landlord’s Rent Address:




NS 7/57 Acquisition, LLC

c/o Normandy Real Estate Management, LLC

P.O. Box 30173

New York, New York 10087-0173




Tenant’s Notice Address:




[PLEASE PROVIDE]




1.13

 “Business Day(s)” are Monday through Friday of each week, exclusive of New
Year’s Day, Presidents Day, Memorial Day, Independence Day, Labor Day,
Thanksgiving Day and Christmas Day (“Holidays”).  Landlord may designate
additional Holidays that are commonly recognized by other office buildings in
the area where the Building is located.  “Building Service Hours” are 8:00 A.M.
to 6:00 P.M. on Business Days and 8:00 A.M. to 1:00 P.M. on Saturdays.

1.14

“Landlord Work”:  None.

1.15

“Property” means the Building and the parcel(s) of land on which it is located
and, at Landlord’s discretion, the parking facilities and other improvements, if
any, serving the Building and the parcel(s) of land on which they are located.

2.

Lease Grant.

The Premises are hereby leased to Tenant from Landlord, together with the right
to use any portions of the Property that are from time to time designated by
Landlord for the common use of tenants and others (the “Common Areas”).  Nothing
contained herein shall affect Landlord’s right to add to, subtract from, or
alter the Common Areas, so long as the same does not materially adversely affect
Tenant’s access to the Premises.





-3-




--------------------------------------------------------------------------------







3.

Acceptance of Possession.

3.01

Intentionally Omitted.

Subject to all electrical outlets, light fixtures and existing plumbing fixtures
in the Premises as of the Commencement Date then being in good and working
condition, the Premises are accepted by Tenant in broom clean, “as is” condition
and configuration without any representations or warranties by Landlord.  Tenant
acknowledges that certain items of furniture and equipment purchased by Tenant
from the previous occupant of the Premises will remain in the Premises as of the
Commencement Date and agrees that Landlord has no obligation to remove same.  By
taking possession of the Premises, Tenant agrees that the Premises are in good
order and satisfactory condition.  Landlord shall not be liable for a failure to
deliver possession of the Premises or any other space due to the holdover or
unlawful possession of such space by another party; provided, however, that
Landlord shall use reasonable efforts to obtain possession of the space.  If
Tenant takes possession of the Premises before the Commencement Date, such
possession shall be subject to the terms and conditions of this Lease and Tenant
shall pay Rent (defined in Section 4.01) to Landlord for each day of possession
before the Commencement Date.  However, except for the cost of services
requested by Tenant (e.g. freight elevator usage), Tenant shall not be required
to pay Rent for any days of possession before the Commencement Date during which
Tenant, with the approval of Landlord, is deemed to be in possession of the
Premises for the sole purpose of performing improvements or installing
furniture, equipment or other personal property. Prior to the Commencement Date,
Landlord shall ensure that all Base Building systems are in good working order.

3.02

Landlord shall permit Tenant access for installing Tenant’s trade fixtures,
phone, data, and furniture systems in portions of the Premises forty-five (45)
days prior to the Commencement Date. Any such access by Tenant shall be upon all
of the terms and conditions of the Lease (other than the payment of Annual Base
Rent) and shall be at Tenant’s sole risk, and Landlord shall not be responsible
for any injury to persons or damage to property resulting from such early access
by Tenant.  Tenant shall not use or occupy the Premises for business purposes
until the Commencement Date.

4.

Rent.

4.01

Tenant shall pay Landlord, without any setoff or deduction, unless expressly set
forth in this Lease, all Base Rent and Additional Rent due for the Term
(collectively referred to as “Rent”).  “Additional Rent” means all sums
(exclusive of Base Rent) that Tenant is required to pay Landlord under this
Lease.  Tenant shall pay and be liable for all rental, sales and use taxes (but
excluding income taxes), if any, imposed upon or measured by Rent.  Base Rent
and recurring monthly charges of Additional Rent shall be due and payable in
advance on the first day of each calendar month without notice or demand,
provided that the installment of Base Rent for the first full calendar month of
the Term, and the first monthly installment of Additional Rent for Expenses and
Taxes, shall be payable upon the execution of this Lease by Tenant.  All other
items of Rent shall be due and payable by Tenant on or before 30 days after
billing by Landlord.  Rent shall be made payable to the entity, and sent to the
address, Landlord designates and shall be made by good and sufficient check or
by other means acceptable to Landlord.  Tenant shall pay Landlord an
administration fee equal to 5% of all past due Rent, provided that Tenant shall
be entitled to a grace period of 5 business days for the first 2 late payments
of Rent in a calendar year.  In addition, past due Rent shall accrue interest at
12% per annum from the due date until actually paid.  Landlord’s acceptance of
less than the correct amount of Rent shall be considered a payment on account of
the earliest Rent due. Rent for any partial month during the Term shall be
prorated.  No endorsement or statement on a check or





-4-




--------------------------------------------------------------------------------







letter accompanying payment shall be considered an accord and satisfaction.  The
first month of Base Rent for the First Floor Premises ($19,190.00) which
commences March 1, 2010, shall be paid in advance by Tenant to Landlord on
September 1, 2009.  The first 2 months of Base Rent for the Lower Level Premises
(aggregate of $22,571.00) which commences November 1, 2010, shall be paid in
advance by Tenant to Landlord on October 1, 2009.  Tenant’s covenant to pay Rent
is independent of every other covenant in this Lease.

4.02

Tenant shall pay Tenant’s Pro Rata Share of Taxes and Expenses in accordance
with Exhibit B of this Lease.

5.

Compliance with Laws; Use.

The Premises shall be used for the Permitted Use and for no other use
whatsoever. Tenant shall comply with all statutes, codes, ordinances, orders,
rules and regulations of any municipal or governmental entity whether in effect
now or later, including the Americans with Disabilities Act (“Law(s)”),
regarding the operation of Tenant’s business and the use, condition,
configuration and occupancy of the Premises.  In addition, Tenant shall, at its
sole cost and expense, promptly comply with any Laws that relate to the "Base
Building" (defined below), but only to the extent such obligations are triggered
by Tenant’s use of the Premises, other than for the Permitted Use, or
Alterations or improvements in the Premises performed or requested by Tenant.
 "Base Building" shall include the structural portions of the Building, the
public restrooms and the Building mechanical, electrical, air-conditioning and
plumbing systems and equipment located in the internal core of the Building on
the floor or floors on which the Premises are located. Tenant shall promptly
provide Landlord with copies of any notices it receives regarding an alleged
violation of Law.  Tenant shall comply with the rules and regulations of the
Building attached as Exhibit E and such other reasonable rules and regulations
adopted by Landlord from time to time, including rules and regulations for the
performance of Alterations (defined in Section 9).  As of the date hereof,
Landlord has not received notice from any governmental agencies that the
Building is in violation of Title III of the Americans with Disabilities Act.

6.

Security Deposit.

.The Security Deposit shall be in the form of cash and shall be delivered to
Landlord upon the execution of this Lease by Tenant and held by Landlord without
liability for interest (unless required by Law) as security for the performance
of Tenant’s obligations.  The Security Deposit is not an advance payment of Rent
or a measure of damages.  Landlord may use all or a portion of the Security
Deposit to satisfy past due Rent or to cure any Default (defined in Section 18)
by Tenant.  If Landlord uses any portion of the Security Deposit, Tenant shall,
within 5 days after demand, restore the Security Deposit to its original amount.
Landlord shall return any unapplied portion of the Security Deposit to Tenant
within 45 days after the later to occur of: (a) determination of the final Rent
due from Tenant; or (b) the later to occur of the Termination Date or the date
Tenant surrenders the Premises to Landlord in compliance with Section 25.
 Landlord may assign the Security Deposit to a successor or transferee and,
following the assignment, Landlord shall have no further liability for the
return of the Security Deposit.  Landlord shall not be required to keep the
Security Deposit separate from its other accounts.

7.

Building Services.

701

.Landlord shall furnish Tenant with the following services: (a) water for use in
the Base Building lavatories and in the Premises; (b) customary heat and air
conditioning in season during Building Service Hours similar to other Class A
and Class B buildings in Newton, MA; provided that Tenant shall have the right
to receive HVAC service during hours other than





-5-




--------------------------------------------------------------------------------







Building Service Hours by paying Landlord’s then standard charge for additional
HVAC service so long as Tenant requests same by written notice to Landlord not
later than 12:00 noon on the Business Day preceding the day of such overtime
usage; (c) standard janitorial service on Business Days in accordance with the
Janitorial Specifications attached hereto as Exhibit H; (d) Elevator service;
(e) Electricity in accordance with the terms and conditions in Section 7.02; and
(f) such other services as Landlord reasonably determines are necessary or
appropriate for the Property.  As of the date hereof, Landlord's charge for
after-Building Service Hours heating service is $75.00 per hour, and Landlord’s
charge for after-Building Service Hours air conditioning service is $75.00 per
hour (which Landlord represents are the actual costs of providing such services,
including maintenance and depreciation but excluding any mark-up for profit or
administrative charges), in each case for the entire Premises, subject to change
from time to time.  Access to the Building for Tenant and its employees shall be
available 24 hours per day/7 days per week, subject to the terms of this Lease
and such security or monitoring systems as Landlord may reasonably impose,
including, without limitation, sign-in procedures and/or presentation of
identification cards.

7.02

(a)

Electricity shall be distributed to the Premises either by the electric utility
company selected by Landlord to provide electricity service for the Building or,
at Landlord’s option, by Landlord; and Landlord shall permit Landlord’s wires
and conduits, to the extent available, suitable and safely capable, to be used
for such distribution. If and so long as Landlord is distributing electricity to
the Premises, Tenant shall obtain all of its electricity from Landlord and shall
pay all of Landlord’s charges, which charges shall be based, at Landlord’s
option, either on meter readings or on Landlord’s reasonable estimate of
Tenant’s electrical usage or on Tenant’s pro rata share of all space, including
the Premises, which is commonly metered with the Premises.  In calculating such
charges, there shall be included all actual costs to Landlord to obtain electric
service to the Building, including all actual costs of whatever nature incurred
in connection with entering agreements for obtaining such service from utility
suppliers.  Initially, such charges will be based on Landlord’s estimated cost
of $1.75 per annum per rentable square foot of floor area in the Premises.  If
the electric utility company selected by Landlord to provide electricity service
for the Building is distributing electricity to the Premises, Landlord may elect
to require Tenant, at Landlord’s cost, to make all necessary arrangements with
such electric utility company for metering and paying for electric current
furnished to the Premises.  All electricity used during the performance of
janitorial service, or during the making of any alterations or repairs in or to
the Premises by Tenant or at the request of Tenant, or in the operation of any
special air conditioning system serving the Premises, shall be paid by Tenant.

Landlord has advised Tenant that presently NStar (the “Electric Service
Provider”) is the electric utility company selected by Landlord to provide
electricity service for the Building.  Notwithstanding the foregoing, Landlord
reserves the right at any time and from time to time before or during the Term
to either contract for electric service from a different company or companies
providing electricity service (each such company shall hereinafter be referred
to as an “Alternative Service Provider”) or continue to contract for electricity
service from the Electric Service Provider, provided such service is at
commercially reasonable rates. Tenant shall cooperate with Landlord, the
Electric Service Provider and any Alternative Service Provider at all times and,
as reasonably necessary, shall allow Landlord, the Electric Service Provider and
any Alternative Service Provider reasonable access to the Building’s electric
lines, feeders, risers, wiring and other machinery within the Premises.











-6-




--------------------------------------------------------------------------------







(b)

Without the consent of Landlord, Tenant’s use of electrical service shall not
exceed, either in voltage, rated capacity, or overall load that which Landlord
reasonably deems to be standard for the Building. Landlord shall have the right
to measure electrical usage by commonly accepted methods.  If it is determined
that Tenant is using excess electricity, Tenant shall pay Landlord for the cost
of such excess electrical usage as Additional Rent.

7.03

Landlord’s failure to furnish, or any interruption, diminishment or termination
of services due to the application of Laws, the failure of any equipment, the
performance of repairs, improvements or alterations, utility interruptions or
the occurrence of an event of Force Majeure (defined in Section 26.03)
(collectively a “Service Failure”) shall not render Landlord liable to Tenant,
constitute a constructive eviction of Tenant, give rise to an abatement of Rent,
nor relieve Tenant from the obligation to fulfill any covenant or agreement.
 However, if, as a result of a Service Failure that is reasonably within the
control of Landlord to correct, the Premises are made untenantable for a period
in excess of 3 consecutive Business Days after Tenant notifies Landlord of such
failure, then Tenant, as its sole remedy, shall be entitled to receive an
abatement of Rent payable hereunder during the period beginning on the 4th
consecutive Business Day after Tenant so notifies Landlord and ending on the day
the service has been restored.  If the entire Premises have not been rendered
untenantable by the Service Failure, the amount of abatement shall be equitably
prorated.

8.

Leasehold Improvements.

.All improvements in and to the Premises, including any Alterations
(collectively, “Leasehold Improvements”) shall remain upon the Premises at the
end of the Term without compensation to Tenant.  Landlord, however, by written
notice to Tenant at least 30 days prior to the Termination Date, may require
Tenant, at its expense, to remove (a) any Cable (defined in Section 9.01)
installed by or for the benefit of Tenant, and (b) any Landlord Work or
Alterations that, in Landlord’s reasonable judgment, are of a nature that would
require removal and repair costs that are materially in excess of the removal
and repair costs associated with standard office improvements (collectively
referred to as “Required Removables”).  Required Removables shall include,
without limitation, internal stairways, raised floors, personal restrooms and
showers, vaults, rolling file systems and structural alterations and
modifications. The designated Required Removables shall be removed by Tenant
before the Termination Date. Tenant shall repair damage caused by the
installation or removal of Required Removables.  If Tenant fails to perform its
obligations in a timely manner, Landlord may perform such work at Tenant’s
expense.  Tenant, at the time it requests approval for a proposed Alteration,
may request in writing that Landlord advise Tenant whether the Alteration or any
portion of the Alteration is a Required Removable.  Within 10 days after receipt
of Tenant’s request, Landlord shall advise Tenant in writing as to which
portions of the Alteration are Required Removables.  However, it is agreed that
Required Removables shall not include any usual office improvements such as
gypsum board, partitions, ceiling grids and tiles, fluorescent lighting panels,
Building standard doors and non-glued down carpeting.

9.

Repairs and Alterations.

9.01

Tenant shall periodically inspect the Premises to identify any conditions that
are dangerous or in need of maintenance or repair.  Tenant shall promptly
provide Landlord with notice of any such conditions. Tenant shall, at its sole
cost and expense, perform all maintenance and repairs to the Premises that are
not Landlord’s express responsibility under this Lease, and keep the Premises in
good condition and repair, reasonable wear and tear and damage by casualty
(subject to the terms of Section 16) excepted, provided that, subject to the
provisions of Section 15, Tenant shall not be responsible for repairs to the
Premises to the extent that any damage is caused by the negligence or willful
acts of Landlord or Landlord’s employees and agents excepted, and Landlord shall
be responsible to repair such damage. Tenant’s repair and maintenance
obligations include, without limitation, repairs to: (a) floor covering;
(b) interior partitions; (c) doors; (d) the interior side of demising walls;
(e) electronic, phone and data cabling and related equipment that is installed
by or for the exclusive benefit of Tenant (collectively, “Cable”);
(f) supplemental air conditioning units, kitchens, including hot water heaters,
plumbing, and similar facilities exclusively serving Tenant; and
(g) Alterations.  To the extent Landlord is not reimbursed by insurance
proceeds, Tenant shall reimburse Landlord for the cost of repairing damage to
the Building caused by the negligent or willful acts of Tenant, Tenant Related
Parties and their respective contractors and vendors.  If Tenant fails to make
any repairs to the Premises for more than 15 days after notice from Landlord
(although notice shall not be required in an emergency), Landlord may make the
repairs, and Tenant shall pay the reasonable cost of the repairs, together with
an administrative charge in an amount equal to 10% of the cost of the repairs.

9.02

Landlord shall keep and maintain in good repair and working order and perform
maintenance upon the:  (a) structural elements of the Building; (b) mechanical
(including HVAC), electrical, plumbing and fire/life safety systems serving the
Building in general; (c) Common Areas; (d) roof of the Building; (e) exterior
windows of the Building; and (f) elevators serving the Building. Landlord shall
promptly make repairs for which Landlord is responsible.

9.03

Tenant shall not make alterations, repairs, additions or improvements or install
any Cable (collectively referred to as “Alterations”) without first obtaining
the written consent of Landlord in each instance, which consent shall not be
unreasonably withheld or delayed.  However, Landlord’s consent shall not be
required for any Alteration that satisfies all of the following criteria (a
“Cosmetic Alteration”):  (a) is of a cosmetic nature such as painting,
wallpapering, hanging pictures and installing carpeting or flooring; (b) is not
visible from the exterior of the Premises or Building; (c) will not affect the
Base Building; and (d) does not require work to be performed inside the walls,
below the floor, or above the ceiling of the Premises and (e) the cost of such
work does not exceed $10,000.00.  Cosmetic Alterations shall be subject to all
the other provisions of this Section 9.03.  Prior to starting work, Tenant shall
furnish Landlord with plans and specifications; names of contractors reasonably
acceptable to Landlord (provided that Landlord may designate specific
contractors with respect to Base Building); required permits and approvals;
evidence of contractor’s and subcontractor’s insurance in amounts reasonably
required by Landlord and naming Landlord as an additional insured; and any
security for performance in amounts reasonably required by Landlord.  Changes to
the plans and specifications must also be submitted to Landlord for its
approval.  Alterations shall be constructed in a good and workmanlike manner
using materials of a quality reasonably approved by Landlord.  Tenant shall
reimburse Landlord for any reasonable sums paid by Landlord for third party
examination of Tenant’s plans for non-Cosmetic Alterations.  In addition, if
Landlord provides oversight and coordination of Alterations, other than merely
the review of plans for said Alterations, Tenant shall pay Landlord a fee for
Landlord’s oversight and coordination of any Alterations, other than Cosmetic
Alterations, equal to 10% of the cost of the Alterations, provided, however,
that such fee shall not be payable with respect to Tenant’s initial leasehold
improvements to the Premises (i.e., Alterations performed before the initial
occupancy of the Premises by Tenant).  Tenant acknowledges that Landlord’s
oversight and coordination activities are limited to ensuring that any
Alterations are consistent with the construction of the Building’s structure and
utility and Building service systems and coordinating construction activities
with the operation of the Building (e.g., use of elevators).  In no event will
such oversight and coordination activities require Landlord to act as Tenant’s
construction manager or otherwise to inspect and supervise the work of
performing the Alterations, which shall remain the responsibility of Tenant.
 Upon completion, Tenant shall furnish “as-built” plans for all Alterations
other than Cosmetic Alterations, completion affidavits and full and final
waivers of lien.  Landlord’s approval of an Alteration shall not be deemed a
representation by Landlord that the Alteration complies with Law.

10.

Entry by Landlord.

Landlord may enter the Premises to (i) inspect and show (i.e., to any mortgagee,
prospective purchaser, prospective mortgagee, or prospective assignee of any
mortgage of the Building, and, during the last 9 months of the Term of the
Lease, to any prospective tenant contemplating leasing of the Premises or any
part thereof) or (ii) clean the Premises in accordance with Exhibit H of this
Lease.  Except in emergencies or to provide janitorial services, Landlord or its
agents shall provide Tenant with reasonable prior verbal notice of entry.  With
prior coordination, Landlord may enter the Premises with Tenant to perform or
facilitate the performance of repairs, alterations or additions to the Premises
or any portion of the Building, and if reasonably necessary, Landlord may
temporarily close all or a portion of the Premises to perform such repairs,
alterations and additions.  In all cases, Landlord shall use reasonable efforts
to minimize any interference with Tenant’s use of the Premises.  If Tenant shall
not be personally present to open and permit entry into the Premises at any time
in the case of an emergency or as otherwise permissible under the Lease,
Landlord or its agents may enter the Premises by a master key, or may forcibly
enter the Premises without rendering Landlord or Landlord’s agents liable
therefor.  However, except in emergencies, Landlord will not close the Premises
if the work can reasonably be completed on weekends and after Building Service
Hours.  Entry by Landlord shall not constitute a constructive eviction or
entitle Tenant to an abatement or reduction of Rent.

11.

Assignment and Subletting.

11.01

Except in connection with a Permitted Transfer (defined in Section 11.04),
Tenant shall not assign, sublease, transfer or encumber any interest in this
Lease or allow any third party to use any portion of the Premises (collectively
or individually, a “Transfer”) without the prior written consent of Landlord,
which consent shall not be unreasonably withheld, conditioned or delayed if
Landlord does not exercise its recapture rights under Section 11.02.  If the
entity which controls the voting shares/rights of Tenant changes at any time,
such change of ownership or control shall constitute a Transfer unless Tenant is
an entity whose outstanding stock is listed on a recognized securities exchange
or quoted on the Pink Sheets or Bulletin Board or if at least 80% of its voting
stock is owned by another entity, the voting stock of which is so listed.  Any
attempted Transfer in violation of this Section is voidable by Landlord. In no
event shall any Transfer, including a Permitted Transfer, release or relieve
Tenant from any obligation under this Lease.

11.02

Tenant shall provide Landlord with financial statements for the proposed
transferee, a fully executed copy of the proposed assignment, sublease or other
Transfer documentation and such other information as Landlord may reasonably
request.  Within 15 Business Days after receipt of the required information and
documentation, Landlord shall either: (a) consent to the Transfer by execution
of a consent agreement in a form reasonably designated by Landlord; (b)
reasonably refuse to consent to the Transfer in writing; or (c)  in the event of
an assignment of this Lease or subletting of more than 35% of the Rentable Area
of the Premises for more than 50% of the remaining Term (excluding unexercised
options), recapture the portion of the Premises that Tenant is proposing to
Transfer.  If Landlord exercises its right to recapture, this Lease shall
automatically be amended (or terminated if the entire Premises is being assigned
or sublet) to delete the applicable portion of the Premises effective on the
proposed effective date of the Transfer.  Tenant shall pay Landlord a review fee
of $1,500.00 for Landlord’s review of any Permitted Transfer or requested
Transfer.

11.03

Tenant shall pay Landlord 50% of all rent and other consideration which Tenant
receives as a result of a Transfer that is in excess of the Rent payable to
Landlord for the portion of the Premises and Term covered by the Transfer.
 Tenant shall pay Landlord for Landlord’s share of the excess within 30 days
after Tenant’s receipt of the excess.  Tenant may deduct from the excess, on a
straight-line basis, all reasonable and customary expenses directly incurred by
Tenant in connection with the Transfer, including tenant improvement allowances,
brokerage fees and attorneys’ fees.  If Tenant is in Default, Landlord may
require that all sublease payments be made directly to Landlord, in which case
Tenant shall receive a credit against Rent in the amount of Tenant’s share of
payments received by Landlord.

11.04

Tenant may assign this Lease to a successor to Tenant by purchase, merger,
consolidation or reorganization (an “Ownership Change”) or assign this Lease or
sublet all or a portion of the Premises to an Affiliate without the consent of
Landlord, provided that all of the following conditions are satisfied (a
“Permitted Transfer”):  (a) Tenant is not in Default; (b) in the event of an
Ownership Change, Tenant’s successor shall own substantially all of the assets
of Tenant and have a net worth which is at least equal to Tenant’s net worth as
of the day prior to the proposed Ownership Change; (c) the Permitted Use does
not allow the Premises to be used for retail purposes; and (d) Tenant shall give
Landlord written notice at least 15 Business Days prior to the effective date of
the Permitted Transfer. Tenant’s notice to Landlord shall include information
and documentation evidencing the Permitted Transfer and showing that each of the
above conditions has been satisfied.  If requested by Landlord, Tenant’s
successor shall sign a commercially reasonable form of assumption agreement.
“Affiliate” shall mean an entity controlled by, controlling or under common
control with Tenant (for such period of time as such entity continues to be
controlled by, controlling or under common control with Tenant, it being agreed
that the subsequent sale or transfer of stock resulting in a change in voting
control, or any other transaction(s) having the overall effect that such entity
ceases to be controlled by, controlling or under common control with Tenant,
shall be treated as if such sale or transfer or transaction(s) were, for all
purposes, an assignment of this Lease governed by the provisions of this Article
11).

12.

Liens.

Tenant shall not permit mechanics’ or other liens to be placed upon the
Property, Premises or Tenant’s leasehold interest in connection with any work or
service done or purportedly done by or for the benefit of Tenant or its
transferees.  Tenant shall give Landlord notice at least 15 days prior to the
commencement of any work in the Premises to afford Landlord the opportunity,
where applicable, to post and record notices of non-responsibility. Tenant,
within 10 days of notice from Landlord, shall fully discharge any lien by
settlement, by bonding or by insuring over the lien in the manner prescribed by
the applicable lien Law.  If Tenant fails to do so, Landlord may bond, insure
over or otherwise discharge the lien.  Tenant shall reimburse Landlord for any
amount paid by Landlord, including, without limitation, reasonable attorneys’
fees.  Landlord shall have the right to require Tenant to post a performance or
payment bond in connection with any work or service done or purportedly done by
or for the benefit of Tenant.  Tenant acknowledges and agrees that all such work
or service is being performed for the sole benefit of Tenant and not for the
benefit of Landlord.




13.

Indemnity and Waiver of Claims.

Tenant hereby waives all claims against and releases Landlord and its trustees,
members, principals, beneficiaries, partners, officers, directors, employees,
Mortgagees (defined in Section 23) and agents (the “Landlord Related Parties”)
from all claims for any injury to or death of persons, damage to property or
business loss in any manner related to (a) Force Majeure, (b) acts of third
parties, (c) the bursting or leaking of any tank, water closet, drain or other
pipe, unless due to or arising out of the gross negligence or willful misconduct
of the Landlord or Landlord Related Parties, (d) the inadequacy or failure of
any security services, personnel or equipment, unless due to or arising out of
the gross negligence or willful misconduct of the Landlord or Landlord Related
Parties,  or (e) any matter not within the reasonable control of Landlord.  In
addition to the foregoing Tenant agrees that Landlord shall have no
responsibility or liability whatsoever for any loss or damage, however caused,
to furnishings, fixtures, equipment, or other personal property of Tenant or of
any persons claiming by, through, or under Tenant except to the extent the same
results from the gross negligence or willful misconduct of Landlord, its agents,
contractors, or employees.  Except to the extent caused by the negligence or
willful misconduct of Landlord or any Landlord Related Parties, Tenant shall
indemnify, defend and hold Landlord and Landlord Related Parties harmless
against and from all liabilities, obligations, damages, penalties, claims,
actions, costs, charges and expenses, including, without limitation, reasonable
attorneys’ fees and other professional fees (if and to the extent permitted by
Law) (collectively referred to as “Losses”), which may be imposed upon, incurred
by or asserted against Landlord or any of the Landlord Related Parties by any
third party and arising out of or in connection with any damage or injury
occurring in the Premises or any acts or omissions (including violations of Law)
of Tenant, the Tenant Related Parties or any of Tenant’s transferees,
contractors or licensees.  Except to the extent caused by the negligence or
willful misconduct of Tenant or any Tenant Related Parties, Landlord shall
indemnify, defend and hold Tenant, its trustees, members, principals,
beneficiaries, partners, officers, directors, employees and agents (“Tenant
Related Parties”) harmless against and from all Losses which may be imposed
upon, incurred by or asserted against Tenant or any of the Tenant Related
Parties by any third party and arising out of or in connection with the acts or
omissions (including violations of Law) of Landlord or the Landlord Related
Parties.

14.

Insurance.

Tenant shall maintain the following insurance (“Tenant’s Insurance”):
 (a) Commercial General Liability Insurance applicable to the Premises and its
appurtenances, including blanket contractual and personal liability, with broad
form endorsement, in the amount of $3,000,000 per occurrence and $3,000,000 in
the aggregate; (b)  Property/Business Interruption Insurance written on an All
Risk or Special Perils form, with coverage for broad form water damage including
earthquake sprinkler leakage, at replacement cost value and with a replacement
cost endorsement covering all of Tenant’s business and trade fixtures,
equipment, movable partitions, furniture, merchandise and other personal
property within the Premises (“Tenant’s Property”) and any Leasehold
Improvements performed by or for the benefit of Tenant; (c) Workers’
Compensation Insurance in amounts required by Law; (d) Employers Liability
Coverage of at least $1,000,000 per occurrence; (e) Automobile Insurance (Hired
and Owned) in a combined single limit of $1,000,000; and (f) Excess/Umbrella
Liability Insurance in the amount of $5,000,000 per occurrence and $5,000,000 in
the aggregate.  Any company writing Tenant’s Insurance shall have an A.M. Best
rating of not less than A-VIII.  All Commercial General Liability Insurance
policies shall name as additional insureds Landlord (or its successors and
assignees), Normandy Real Estate Partners, LLC, Normandy Real Estate Management,
LLC, and all of their affiliates, members, officers, employees, agents and
representatives, managing agents and premises owners, the holder(s) of any
mortgage(s) encumbering the Premises, the managing agent for the Building (or
any successor), and their respective members, principals, beneficiaries,
partners, officers, directors, employees, and agents, and other designees of
Landlord and its successors as the interest of such designees shall appear.  All
policies of Tenant’s Insurance shall contain endorsements that the insurer(s)
shall give Landlord and its designees at least 30 days’ advance written notice
of any cancellation, termination, material change or lapse of insurance.  Tenant
shall provide Landlord with a certificate of insurance evidencing Tenant’s
Insurance prior to the earlier to occur of the Commencement Date or the date
Tenant is provided with possession of the Premises, and thereafter as necessary
to assure that Landlord always has current certificates evidencing Tenant’s
Insurance.  So long as the same is available at commercially reasonable rates,
Landlord shall maintain so called All Risk property insurance on the Building at
replacement cost value as reasonably estimated by Landlord.  

15.

Subrogation.

Landlord and Tenant hereby waive and shall cause their respective insurance
carriers to waive any and all rights of recovery, claims, actions or causes of
action against the other for any loss or damage with respect to Tenant’s
Property, Leasehold Improvements, the Building, the Premises, or any contents
thereof, including rights, claims, actions and causes of action based on
negligence, which loss or damage is (or would have been, had the insurance
required by this Lease been carried) covered by insurance.

16.

Casualty Damage.

16.01

If all or any portion of the Premises becomes untenantable by fire or other
casualty to the Premises (collectively a “Casualty”), Landlord, with reasonable
promptness, shall cause a general contractor selected by Landlord to provide
Landlord and Tenant with a good faith written estimate of the amount of time
required using standard working methods to Substantially Complete the repair and
restoration of the Premises and any Common Areas necessary to provide access to
the Premises ("Completion Estimate").  If the Completion Estimate indicates that
the Premises or any Common Areas necessary to provide access to the Premises
cannot be made tenantable within 180 days from the date the repair is started,
then either party shall have the right to terminate this Lease upon written
notice given to the other within 10 days after receipt of the Completion
Estimate, and the effective date of termination shall be the date that is ninety
(90) days after the date of said termination notice.  Tenant, however, shall not
have the right to terminate this Lease if the Casualty was caused by the
negligence or intentional misconduct of Tenant or any Tenant Related Parties. In
addition, Landlord, by notice to Tenant within 90 days after the date of the
Casualty, shall have the right to terminate this Lease if:  (1) the Premises
have been materially damaged and there is less than 2 years of the Term
remaining on the date of the Casualty; (2) any Mortgagee requires that the
insurance proceeds be applied to the payment of the mortgage debt; or (3) a
material uninsured loss to the Building occurs.  If Landlord so elects, then
this Lease shall terminate on the date that is ninety (90) days after Landlord
delivers such termination notice.  

16.02

If this Lease is not terminated, Landlord shall promptly and diligently, subject
to reasonable delays for insurance adjustment or other matters beyond Landlord's
reasonable control, restore the Premises and Common Areas.  Such restoration
shall be to substantially the same condition that existed prior to the Casualty,
except for modifications required by Law or any other modifications to the
Common Areas deemed desirable by Landlord. Upon notice from Landlord, Tenant
shall assign to Landlord (or to any party designated by Landlord) all property
insurance proceeds payable to Tenant under Tenant's Insurance with respect to
any restoration performed by or for the benefit of Tenant.  Landlord shall not
be liable for any inconvenience to Tenant, or injury to Tenant's business
resulting in any way from the Casualty or the repair thereof.  Provided that
Tenant is not in Default, during any period of time that all or a material
portion of the Premises is rendered untenantable as a result of a Casualty, the
Rent shall abate for the portion of the Premises that is untenantable and not
used by Tenant.

17.

Condemnation.

Either party may terminate this Lease if any material part of the Premises is
taken or condemned for any public or quasi-public use under Law, by eminent
domain or private purchase in lieu thereof (a “Taking”).  Landlord shall also
have the right to terminate this Lease if there is a Taking of any portion of
the Building or Property which would have a material adverse effect on
Landlord’s ability to profitably operate the remainder of the Building.  The
terminating party shall provide written notice of termination to the other party
within 45 days after it first receives notice of the Taking.  The termination
shall be effective on the date the physical taking occurs.  If this Lease is not
terminated, Base Rent and Tenant’s Pro Rata Share shall be appropriately
adjusted to account for any reduction in the square footage of the Building or
Premises. All compensation awarded for a Taking shall be the property of
Landlord.  The right to receive compensation or proceeds are expressly waived by
Tenant, however, Tenant may file a separate claim for Tenant's Property and
Tenant's reasonable relocation expenses, provided the filing of the claim does
not diminish the amount of Landlord’s award.  If only a part of the Premises is
subject to a Taking and this Lease is not terminated, Landlord, with reasonable
diligence, will restore the remaining portion of the Premises as nearly as
practicable to the condition immediately prior to the Taking.

18.

Events of Default.

Each of the following occurrences shall be a “Default”: (a) Tenant’s failure to
pay any portion of Rent when due, if the failure continues for 10 days after
written notice to Tenant (“Monetary Default”); (b) Tenant’s failure (other than
a Monetary Default) to comply with any term, provision, condition or covenant of
this Lease, if the failure is not cured within 30 days after written notice to
Tenant provided, however, if Tenant’s failure to comply cannot reasonably be
cured within 30 days, Tenant shall be allowed additional time (not to exceed 60
days) as is reasonably necessary to cure the failure so long as Tenant begins
the cure within 10 days after such notice to Tenant and diligently pursues the
cure to completion; (c) Tenant or any Guarantor becomes insolvent, makes a
transfer in fraud of creditors, makes an assignment for the benefit of
creditors, admits in writing its inability to pay its debts when due or forfeits
or loses its right to conduct business; (d) the leasehold estate is taken by
process or operation of Law; (e) in the case of any ground floor or retail
Tenant, Tenant does not take possession of or abandons or vacates all or any
portion of the Premises; or (f) Tenant is in Default beyond any notice and cure
period under any other lease or agreement with Landlord at the Building or
Property. If Landlord provides Tenant with notice of Tenant’s failure to comply
with any specific provision of this Lease on 3 separate occasions during any
12-month period, Tenant’s subsequent violation of such provision shall, at
Landlord’s option, be an incurable Default by Tenant. All notices sent under
this Section shall be in satisfaction of, and not in addition to, notice
required by Law.

19.

Remedies.

19.01

Upon Default, Landlord shall have the right to pursue any one or more of the
following remedies:

(a)

Terminate this Lease, in which case Tenant shall immediately surrender the
Premises to Landlord.  If Tenant fails to surrender the Premises, Landlord, in
compliance with Law, may enter upon and take possession of the Premises and
remove Tenant, Tenant’s Property and any party occupying the Premises. Tenant
shall pay Landlord, on demand, all past due Rent and other losses and damages
Landlord suffers as a result of Tenant’s Default, including, without limitation,
all Costs of Reletting (defined below) and any deficiency that may arise from
reletting or the failure to relet the Premises.  “Costs of Reletting” shall
include all reasonable costs and expenses incurred by Landlord in reletting or
attempting to relet the Premises, including, without limitation, legal fees,
brokerage commissions, the cost of alterations and the value of other
commercially reasonable concessions or allowances granted to a new tenant.

(b)

Terminate Tenant’s right to possession of the Premises and, in compliance with
Law, remove Tenant, Tenant’s Property and any parties occupying the Premises.
 Landlord may (but, except as expressly provided below, shall not be obligated
to) relet all or any part of the Premises, without notice to Tenant, for such
period of time and on such terms and conditions (which may include concessions,
free rent and work allowances) as Landlord in its absolute discretion shall
determine.  Landlord may collect and receive all rents and other income from the
reletting.  Tenant shall pay Landlord on demand all past due Rent, all Costs of
Reletting and any deficiency arising from the reletting or failure to relet the
Premises. The re-entry or taking of possession of the Premises shall not be
construed as an election by Landlord to terminate this Lease.  Landlord shall
use reasonable efforts to relet the Premises on such terms as Landlord in its
sole discretion may determine (including a term different from the Term, rental
concessions, and alterations to, and improvement of, the Premises); however,
Landlord shall not be obligated to relet the Premises before leasing other
portions of the Building.  Landlord shall not be liable for, nor shall Tenant’s
obligations hereunder be diminished because of, Landlord’s failure to relet the
Premises or to collect rent due for such reletting.

19.02

In lieu of calculating damages under Section 19.01, Landlord may elect to
receive as damages the sum of (a) all Rent accrued through the date of
termination of this Lease or Tenant’s right to possession, and (b) an amount
equal to the total Rent that Tenant would have been required to pay for the
remainder of the Term discounted to present value, minus the then present fair
rental value of the Premises for the remainder of the Term, similarly
discounted, after deducting all anticipated Costs of Reletting. If Tenant is in
Default of any of its non-monetary obligations under the Lease, Landlord shall
have the right to perform such obligations.  Tenant shall reimburse Landlord for
the cost of such performance upon demand together with an administrative charge
equal to 10% of the cost of the work performed by Landlord. The repossession or
re-entering of all or any part of the Premises shall not relieve Tenant of its
liabilities and obligations under this Lease.  No right or remedy of Landlord
shall be exclusive of any other right or remedy. Each right and remedy shall be
cumulative and in addition to any other right and remedy now or subsequently
available to Landlord at Law or in equity.

20.

Limitation of Liability.

NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED IN THIS LEASE, THE LIABILITY
OF LANDLORD (AND OF ANY SUCCESSOR LANDLORD) SHALL BE LIMITED TO LANDLORD’S
INTEREST IN THE PROPERTY AND THE PROCEEDS THEREOF FOR THE RECOVERY OF ANY
JUDGMENT OR AWARD AGAINST LANDLORD OR ANY LANDLORD RELATED PARTY.  NEITHER
LANDLORD NOR ANY LANDLORD RELATED PARTY SHALL BE PERSONALLY LIABLE FOR ANY
JUDGMENT OR DEFICIENCY, AND IN NO EVENT SHALL LANDLORD OR ANY LANDLORD RELATED
PARTY BE LIABLE TO TENANT FOR ANY LOST PROFIT, DAMAGE TO OR LOSS OF BUSINESS OR
ANY FORM OF SPECIAL, INDIRECT OR CONSEQUENTIAL DAMAGE.  BEFORE FILING SUIT FOR
AN ALLEGED DEFAULT BY LANDLORD, TENANT SHALL GIVE LANDLORD AND THE MORTGAGEE(S)
WHOM TENANT HAS BEEN NOTIFIED HOLD MORTGAGES (DEFINED IN SECTION 23 BELOW),
NOTICE AND REASONABLE TIME TO CURE THE ALLEGED DEFAULT. WITHOUT LIMITING THE
FOREGOING, IN NO EVENT SHALL LANDLORD OR ANY MORTGAGEES OR LANDLORD RELATED
PARTIES EVER BE LIABLE FOR ANY CONSEQUENTIAL OR INCIDENTAL DAMAGES OR ANY LOST
PROFITS OF TENANT.  ADDITIONALLY, IN NO EVENT SHALL TENANT OR ANY TENANT RELATED
PARTIES EVER BE LIABLE FOR ANY SPECIAL, INDIRECT, CONSEQUENTIAL OR INCIDENTAL
DAMAGES OR ANY LOST PROFITS OF LANDLORD OR ANY LANDLORD RELATED PARTY.  THE
FOREGOING SHALL NOT LIMIT LANDLORD’S RIGHT TO RECOVER DAMAGES IN ACCORDANCE WITH
SECTION 22 HEREOF AS A RESULT OF THE HOLDOVER BY TENANT IN THE PREMISES BEYOND
THE TERM OF THE LEASE.

LANDLORD AND TENANT EXPRESSLY DISCLAIM ANY IMPLIED WARRANTY THAT THE PREMISES
ARE SUITABLE FOR TENANT’S INTENDED COMMERCIAL PURPOSE, AND TENANT’S OBLIGATION
TO PAY RENT HEREUNDER IS NOT DEPENDENT UPON THE CONDITION OF THE PREMISES OR THE
PERFORMANCE BY LANDLORD OF ITS OBLIGATIONS HEREUNDER, AND, EXCEPT AS OTHERWISE
EXPRESSLY PROVIDED HEREIN, TENANT SHALL CONTINUE TO PAY THE RENT, WITHOUT
ABATEMENT, SETOFF OR DEDUCTION, NOTWITHSTANDING ANY BREACH BY LANDLORD OF ITS
DUTIES OR OBLIGATIONS HEREUNDER, WHETHER EXPRESS OR IMPLIED, EXCEPT FOR A BREACH
RESULTING FROM THE GROSS NEGLIGENCE OR WILLFUL MISCONDUCT OF LANDLORD.

21.

Intentionally Omitted.

22.

Holding Over.

If Tenant fails to surrender all or any part of the Premises at the termination
of this Lease, occupancy of the Premises after termination shall be that of a
tenancy at sufferance.  Tenant’s occupancy shall be subject to all the terms and
provisions of this Lease, and Tenant shall pay an amount (on a per month basis
without reduction for partial months during the holdover) equal to 150% of the
sum of the Base Rent and Additional Rent due for the period immediately
preceding the holdover.  No holdover by Tenant or payment by Tenant after the
termination of this Lease shall be construed to extend the Term or prevent
Landlord from immediate recovery of possession of the Premises by summary
proceedings or otherwise. If Landlord is unable to deliver possession of the
Premises to a new tenant or to perform improvements for a new tenant as a result
of Tenant’s holdover and Tenant fails to vacate the Premises within 15 days
after notice from Landlord, Tenant shall be liable for all damages that Landlord
suffers from the holdover.

23.

Subordination to Mortgages; Estoppel Certificate.

Tenant accepts this Lease subject and subordinate to any mortgage(s), deed(s) of
trust, ground lease(s) or other lien(s) now or subsequently arising upon the
Premises, the Building or the Property, and to renewals, modifications,
refinancings and extensions thereof (collectively referred to as a “Mortgage”).
The party having the benefit of a Mortgage shall be referred to as a
“Mortgagee”. This clause shall be self-operative, but upon request from a
Mortgagee, Tenant shall execute a commercially reasonable subordination
agreement in favor of the Mortgagee. As an alternative, a Mortgagee shall have
the right at any time to subordinate its Mortgage to this Lease.  Upon request,
Tenant, without charge, shall attorn to any successor to Landlord’s interest in
this Lease, provided, however, that the subordination of this Lease to any
mortgage or ground lease entered into after the date of this Lease shall be upon
the express condition that so long as Tenant is not in Default of the Lease
beyond applicable notice and cure periods, Tenant’s possession and enjoyment of
the Premises and Tenant’s rights under this Lease shall not be disturbed or
interfered with in the event of a foreclosure of such mortgage or lease or the
exercise of any rights thereunder.  Landlord and Tenant shall each, within 10
days after receipt of a written request from the other, execute and deliver a
commercially reasonable estoppel certificate to those parties as are reasonably
requested by the other (including a Mortgagee or prospective purchaser). Without
limitation, such estoppel certificate may include a certification as to the
status of this Lease, the existence of any Defaults and the amount of Rent that
is due and payable.

24.

Notice.

All demands, approvals, consents or notices (collectively referred to as a
“notice”) shall be in writing and delivered by hand or sent by registered or
certified mail with return receipt requested or sent by overnight or same day
courier service at the party’s respective Notice Address(es) set forth in
Section 1.  Each notice shall be deemed to have been received on the earlier to
occur of actual delivery or the date on which delivery is refused, or, if Tenant
has vacated the Premises or any other Notice Address of Tenant without providing
a new Notice Address, 3 days after notice is deposited in the U.S. mail or with
a courier service in the manner described above.  Either party may, at any time,
change its Notice Address (other than to a post office box address) by giving
the other party written notice of the new address.

25.

Surrender of Premises.

At the termination of this Lease or Tenant’s right of possession, Tenant shall
remove Tenant’s Property from the Premises, and quit and surrender the Premises
to Landlord, broom clean, and in good order, condition and repair, ordinary wear
and tear and damage which Landlord is obligated to repair hereunder excepted. If
Tenant fails to remove any of Tenant’s Property within 2 days after termination
of this Lease or Tenant’s right to possession, Landlord, at Tenant’s sole cost
and expense, shall be entitled (but not obligated) to remove and store Tenant’s
Property.  Landlord shall not be responsible for the value, preservation or
safekeeping of Tenant’s Property.  Tenant shall pay Landlord, upon demand, the
expenses and storage charges incurred. If Tenant fails to remove Tenant’s
Property from the Premises or storage, within 30 days after notice, Landlord may
deem all or any part of Tenant’s Property to be abandoned and title to Tenant’s
Property shall vest in Landlord.

26.

Miscellaneous.

26.01

This Lease shall be interpreted and enforced in accordance with the Laws of the
state or commonwealth in which the Building is located and Landlord and Tenant
hereby irrevocably consent to the jurisdiction and proper venue of such state or
commonwealth.  If any term or provision of this Lease shall to any extent be
void or unenforceable, the remainder of this Lease shall not be affected. If
there is more than one Tenant or if Tenant is comprised of more than one party
or entity, the obligations imposed upon Tenant shall be joint and several
obligations of all the parties and entities, and requests or demands from any
one person or entity comprising Tenant shall be deemed to have been made by all
such persons or entities.  Notices to any one person or entity shall be deemed
to have been given to all persons and entities. Tenant represents and warrants
to Landlord that each individual executing this Lease on behalf of Tenant is
authorized to do so on behalf of Tenant and that Tenant is not, and the entities
or individuals constituting Tenant or which may own or control Tenant or which
may be owned or controlled by Tenant are not, among the individuals or entities
identified on any list compiled pursuant to Executive Order 13224 for the
purpose of identifying suspected terrorists.

26.02

If either party institutes a suit against the other for violation of or to
enforce any covenant, term or condition of this Lease, the prevailing party
shall be entitled to all of its costs and expenses, including, without
limitation, reasonable attorneys’ fees.  Landlord and Tenant hereby waive any
right to trial by jury in any proceeding based upon a breach of this Lease.
 Either party’s failure to declare a Default immediately upon its occurrence, or
delay in taking action for a Default, shall not constitute a waiver of the
Default, nor shall it constitute an estoppel.

26.03

Whenever a period of time is prescribed for the taking of an action by Landlord
or Tenant (other than the payment of the Security Deposit or Rent), the period
of time for the performance of such action shall be extended by the number of
days that the performance is actually delayed due to strikes, acts of God,
shortages of labor or materials, war, terrorist acts, civil disturbances and
other causes beyond the reasonable control of the performing party (“Force
Majeure”).

26.04

Landlord shall have the right to transfer and assign, in whole or in part, all
of its rights and obligations under this Lease and in the Building and Property.
 Upon transfer Landlord shall be released from any further obligations hereunder
and Tenant agrees to look solely to the successor in interest of Landlord for
the performance of such obligations, provided that, any successor pursuant to a
voluntary, third party transfer (but not as part of an involuntary transfer
resulting from a foreclosure or deed in lieu thereof) shall have assumed
Landlord’s obligations under this Lease.

26.05

Landlord has delivered a copy of this Lease to Tenant for Tenant’s review only
and the delivery of it does not constitute an offer to Tenant or an option.
Tenant represents that it has dealt directly with and only with the Broker as a
broker in connection with this Lease.  Tenant shall indemnify and hold Landlord
and the Landlord Related Parties harmless from all claims of any other brokers
claiming to have represented Tenant in connection with this Lease. Landlord
shall indemnify and hold Tenant and the Tenant Related Parties harmless from all
claims of any brokers claiming to have represented Landlord in connection with
this Lease.

26.06

Time is of the essence with respect to Tenant’s exercise of any expansion or
extension rights granted to Tenant. The expiration of the Term, whether by lapse
of time, termination or otherwise, shall not relieve either party of any
obligations which accrued prior to or which may continue to accrue after the
expiration or termination of this Lease.  

26.07

Landlord shall not disturb Tenant’s use of the Premises, subject to the terms of
this Lease, provided Tenant pays the Rent and fully performs all of its
covenants and agreements.  This covenant shall be binding upon Landlord and its
successors only during its or their respective periods of ownership of the
Building.

26.08

This Lease does not grant any rights to light or air over or about the Building.
 Landlord excepts and reserves exclusively to itself any and all rights not
specifically granted to Tenant under this Lease.  This Lease constitutes the
entire agreement between the parties and supersedes all prior agreements and
understandings related to the Premises, including all lease proposals, letters
of intent and other documents.  Neither party is relying upon any warranty,
statement or representation not contained in this Lease.  This Lease may be
modified only by a written agreement signed by an authorized representative of
Landlord and Tenant.

26.09

Tenant shall not record this Lease or any memorandum or notice without
Landlord’s prior written consent; provided, however, Landlord agrees to consent
to the recordation or registration of a memorandum or notice of this Lease, at
Tenant’s cost and expense (and in a form reasonably satisfactory to Landlord),
if the initial Term of this Lease or the initial Term plus extension terms
granted exceed, in the aggregate, 7 years.  If this Lease is terminated before
the Term expires, upon Landlord’s request the parties shall execute, deliver and
record an instrument acknowledging the above and the date of the termination of
this Lease, and Tenant appoints Landlord its attorney-in-fact in its name and
behalf to execute the instrument if Tenant shall fail to execute and deliver the
instrument after Landlord’s request therefor within 10 days.

26.10

Within 15 days after Landlord’s request, Tenant will furnish Tenant’s most
recent audited financial statements (including any notes to them) to Landlord,
or, if no such audited statements have been prepared, such other financial
statements (and notes to them) as may have been prepared by an independent
certified public accountant or, failing those, Tenant’s internally prepared
financial statements. Notwithstanding the foregoing, Tenant shall have no
obligation to provide to Landlord financial statements as provided in the
preceding sentence more often than once per year during the Term. Tenant will
discuss its financial statements with Landlord and will give Landlord access to
Tenant’s books and records in order to enable Landlord to verify the financial
statements. Landlord will not disclose any aspect of Tenant’s financial
statements that Tenant designates to Landlord as confidential except (1) to
Landlord’s lenders or prospective purchasers of the Building, (2) in litigation
between Landlord and Tenant, and (3) if required by court order. Notwithstanding
the foregoing, Landlord, however, shall not require Tenant to provide such
information unless Landlord is requested to produce the information in
connection with a proposed financing or sale of the Building or upon an Event of
Default by Tenant.  Upon written request by Tenant, Landlord shall enter into a
commercially reasonable confidentiality agreement covering any confidential
information that is disclosed by Tenant.  This Section 26.10 shall not apply
while Tenant is a reporting entity under The Securities Exchange Act of 1934, as
amended.

26.11

Whenever Tenant requests Landlord to take any action or give any consent
required or permitted under this Lease, Tenant will reimburse Landlord for
Landlord’s reasonable costs incurred in reviewing the proposed action or
consent, including, without limitation, reasonable attorneys’, engineers’ or
architects’ fees, within 30 days after Landlord’s delivery to Tenant of a
statement of such costs. Tenant will be obligated to make such reimbursement
without regard to whether Landlord consents to any such proposed action.

26.12

Although the security system in the Premises purchased by Tenant from the
previous occupant of the Premises will remain in the Premises, Tenant and its
telecommunications companies, including but not limited to local exchange
telecommunications companies and alternative access vendor services companies
shall have no right of access to and within the Building, for the installation
and operation of telecommunications systems including but not limited to voice,
video, data, and any other telecommunications services provided over wire, fiber
optic, microwave, wireless, and any other transmission systems, for part or all
of Tenant’s telecommunications within the Building and from the Building to any
other location without Landlord’s prior written consent. Landlord shall not
unreasonably withhold its consent to the installation and operation of such
telecommunications systems, telecommunication services and/or transmission
systems if located entirely within the Premises; otherwise, Landlord may
withhold or delay its consent in its sole discretion.    

26.13

Tenant acknowledges that the terms and conditions of this Lease are to remain
confidential for Landlord’s benefit, and may not be disclosed by Tenant to
anyone, by any manner or means, directly or indirectly, without Landlord’s prior
written consent other than to Tenant’s accountants and attorneys or as required
by Law.  The consent by Landlord to any disclosures shall not be deemed to be a
waiver on the part of Landlord of any prohibition against any future disclosure.




26.14

The term “Hazardous Materials” means any substance, material, or waste which is
now or hereafter classified or considered to be hazardous, toxic, or dangerous
under any Law relating to pollution or the protection or regulation of human
health, natural resources or the environment, or poses or threatens to pose a
hazard to the health or safety of persons on the Premises or in the Building.
Tenant shall not use, generate, store, or dispose of, or permit the use,
generation, storage or disposal of Hazardous Materials on or about the Premises
or the Building except in a manner and quantity necessary for the ordinary
performance of Tenant’s business, and then in compliance with all Laws. If
Tenant breaches its obligations under this Section 26.15, Landlord may
immediately take any and all action reasonably appropriate to remedy the same,
including taking all appropriate action to clean up or remediate any
contamination resulting from Tenant’s use, generation, storage or disposal of
Hazardous Materials. Tenant shall defend, indemnify, and hold harmless Landlord
and its representatives and agents from and against any and all claims, demands,
liabilities, causes of action, suits, judgments, damages and expenses (including
attorneys’ fees and cost of clean up and remediation) arising from Tenant’s
failure to comply with the provisions of this Section 26.14. This indemnity
provision shall survive termination or expiration of the Lease.

27.

OFAC Compliance.

(a)

Tenant represents and warrants that (a) Tenant is (i) not currently identified
on the Specially Designated Nationals and Blocked Persons List maintained by the
Office of Foreign Assets Control, Department of the Treasury (“OFAC”) and/or on
any other similar list maintained by OFAC pursuant to any authorizing statute,
executive order or regulation (collectively, the “List”), and (ii) not a person
or entity with whom a citizen of the United States is prohibited to engage in
transactions by any trade embargo, economic sanction, or other prohibition of
United States law, regulation, or Executive Order of the President of the United
States, (b) none of the funds or other assets of Tenant constitute property of,
or are beneficially owned, directly or indirectly, by any Embargoed Person (as
hereinafter defined), (c) no Embargoed Person has any interest of any nature
whatsoever in Tenant (whether directly or indirectly), (d) none of the funds of
Tenant have been derived from any unlawful activity with the result that the
investment in Tenant is prohibited by law or that the Lease is in violation of
law, and (e) Tenant has implemented procedures, and will consistently apply
those procedures, to ensure the foregoing representations and warranties remain
true and correct at all times.  The term “Embargoed Person” means any person,
entity or government subject to trade restrictions under U.S. law, including but
not limited to, the International Emergency Economic Powers Act, 50 U.S.C. §1701
et seq., The Trading with the Enemy Act, 50 U.S.C. App. 1 et seq., and any
Executive Orders or regulations promulgated thereunder with the result that the
investment in Tenant is prohibited by law or Tenant is in violation of law.

(b)

Tenant covenants and agrees (a) to comply with all requirements of law relating
to money laundering, anti-terrorism, trade embargoes and economic sanctions, now
or hereafter in effect, (b) to immediately notify Landlord in writing if any of
the representations, warranties or covenants set forth in this paragraph or the
preceding paragraph are no longer true or have been breached or if Tenant has a
reasonable basis to believe that they may no longer be true or have been
breached, (c) not to use funds from any “Prohibited Person” (as such term is
defined in the September 24, 2001 Executive Order Blocking Property and
Prohibiting Transactions With Persons Who Commit, Threaten to Commit, or Support
Terrorism) to make any payment due to Landlord under the Lease and (d) at the
request of Landlord, to provide such information as may be requested by Landlord
to determine Tenant’s compliance with the terms hereof.

(c)

Tenant hereby acknowledges and agrees that Tenant’s inclusion on the List at any
time during the Lease Term shall be a material Default of the Lease.
 Notwithstanding anything herein to the contrary, Tenant shall not permit the
Premises or any portion thereof to be used or occupied by any person or entity
on the List or by any Embargoed Person (on a permanent, temporary or transient
basis), and any such use or occupancy of the Premises by any such person or
entity shall be a material Default of the Lease.

28.

Intentionally Omitted.

29.

Parking.

Tenant shall have the right to park in the Building parking facilities in common
with other tenants of the Building upon such terms and conditions as are
reasonably established by Landlord at any time during the Term.  Tenant agrees
not to overburden the parking facilities and agrees to reasonably cooperate with
Landlord and other tenants in use of the parking facilities.  Landlord reserves
the right in its sole, but reasonable, discretion to determine whether the
parking facilities are becoming overburdened by any tenant of the Building based
on such tenant's percentage share of the rentable area of the Building.  Subject
to the right of Tenant to use parking spaces in the parking areas, Landlord
shall have the absolute right (i) to allocate and assign parking spaces among
some or all of the tenants of the Building (and Tenant shall comply with any
such parking assignments provided the requirements set forth below are
satisfied), (ii) to reconfigure the parking area, and (iii) modify the existing
ingress to and egress from the parking areas as Landlord shall deem appropriate,
as long as access to such areas is maintained after such modification is
completed.  




As of the Execution Date of this Lease, there are 3.2 parking spaces in the
parking areas on the Lot designated for use by the tenants of the Building for
every 1,000 square feet of Rentable Square Footage of the Building, as defined
in Section 1.01.  The parties agree that Tenant shall be entitled to use 65
parking spaces in the parking areas.  Subject to reasonable rules from time to
time made by Landlord of which Tenant is given notice, Tenant shall have the
right, in common with all other tenants of the Building, to use such parking
areas, without charge, on a first-come, first-served basis.  Tenant shall have
the right to park two (2) company vehicles in the lower level garage on an
overnight basis.

30.

Amenities.

(a)

Fitness Center.  The parties acknowledge that there is currently a fitness
center (the “Fitness Center”) in the building known as and located at 75-95
Wells Avenue, Newton, MA (the “75/95 Building”), which building is under common
ownership with the Building.  For purposes of this Section 30, the 75/95
Building and the Building are collectively known as the “Buildings”.  For so
long as the Buildings are under common ownership, and provided that in
Landlord's reasonable judgment, usage of the Fitness Center by tenants of the
Buildings warrants its continuance, Tenant shall have the right to utilize the
Fitness Center in common with other tenants of the Buildings at no additional
cost to Tenant.  Tenant’s use of the Fitness Center shall be subject to such
reasonable rules and regulations therefor as Landlord or a third-party operator
may impose from time to time.  Landlord may condition the use of the Fitness
Center by any individual upon the execution by such individual of such waiver
and indemnity forms that Landlord or such third-party operator may reasonably
require.




(b)

Conference Center.  The parties further acknowledge that there is also a
conference center (the “Conference Center”) in the 75/95 Building.  For so long
as the Buildings are under common ownership, and provided that in Landlord's
reasonable judgment, usage of the Conference Center by tenants of the Buildings
warrants its continuance, Tenant shall have the right to utilize the Conference
Center in common with other tenants of the Buildings at no additional cost to
Tenant, but subject to reasonable rules and regulations therefor as Landlord may
impose from time to time.

Landlord and Tenant have executed this Lease as of the day and year first above
written.




WITNESS/ATTEST:

     

LANDLORD:

 

 

 

 

 

 

 

     

NS 7/57 ACQUISITION LLC,

 

 

a Delaware limited liability company

 

 

 

 

Name (print):

 

 

 

 

 

 

By: Normandy 128 Acquisitions LLC, its sole member

 

 

 

 

 

 

 

 

Name (print):

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

Vice President

 

 

 

 

 

 

WITNESS/ATTEST:

 

TENANT:

 

 

 

 

 

[AMBIENT CORPORATION, a Delaware
corporation]

 

 

 

 

 

By:

 

 

 

Name:

 

Name (print):

 

 

Title:

 

 

 

 

 

 

 

Tenant’s Tax ID Number (SSN or FEIN)

 

 

 

 

 

 

Name (print):

 

 

 








-7-




--------------------------------------------------------------------------------







EXHIBIT A, SHEET 1

OUTLINE AND LOCATION OF LOWER LEVEL PREMISES





A-1




--------------------------------------------------------------------------------







EXHIBIT A, SHEET 2

OUTLINE AND LOCATION OF FIRST FLOOR PREMISES








A-1




--------------------------------------------------------------------------------







EXHIBIT B

EXPENSES AND TAXES




This Exhibit is attached to and made a part of the Lease by and between NS 7/57
ACQUISITION LLC, Delaware limited liability company ("Landlord") and [AMBIENT
CORPORATION, a Delaware corporation] ("Tenant") for space in the Building
located at 7/57 Wells Avenue, Newton, Massachusetts 02459.

1.

Payments.  

1.01.

Tenant shall pay Tenant’s Pro Rata Share of the amount, if any, by which
Expenses (defined below) for each calendar year during the Term exceed Expenses
for the Base Year (the “Expense Excess”) and also the amount, if any, by which
Taxes (defined below) for each Fiscal Year during the Term exceed Taxes for the
Base Year (the "Tax Excess”).  If Expenses or Taxes in any calendar year or
Fiscal Year decrease below the amount of Expenses or Taxes for the Base Year,
Tenant’s Pro Rata Share of Expenses or Taxes, as the case may be, for that
calendar year or Fiscal Year shall be $0.  Landlord shall provide Tenant with a
good faith estimate of the Expense Excess and of the Tax Excess for each
calendar year or Fiscal Year during the Term.  On or before the first day of
each month, Tenant shall pay to Landlord a monthly installment equal to
one-twelfth of Tenant’s Pro Rata Share of Landlord’s estimate of both the
Expense Excess and Tax Excess. After its receipt of the revised estimate,
Tenant’s monthly payments shall be based upon the revised estimate.  If Landlord
does not provide Tenant with an estimate of the Expense Excess or the Tax Excess
by January 1 of a calendar year, Tenant shall continue to pay monthly
installments based on the previous year’s estimate(s) until Landlord provides
Tenant with the new estimate.

1.02.

As soon as is practical following the end of each calendar year or Fiscal Year,
as the case may be, Landlord shall furnish Tenant with a statement of the actual
Expenses and Expense Excess and the actual Taxes and Tax Excess for the prior
calendar year or Fiscal Year, as the case may be.  If the estimated Expense
Excess or estimated Tax Excess for the prior calendar year or Fiscal Year, as
the case may be, is more than the actual Expense Excess or actual Tax Excess for
the prior calendar year or Fiscal Year, as the case may be, Landlord shall
either (i) provide Tenant with a refund within thirty (30) days following such
statement or (ii) or (ii) apply any overpayment by Tenant against Base Rent and
Additional Rent due or next becoming due, provided if the Term expires before
the determination of the overpayment, Landlord shall refund any overpayment to
Tenant promptly after first deducting the amount of Rent due.  If the estimated
Expense Excess or estimated Tax Excess for the prior calendar year or Fiscal
Year, as the case may be, is less than the actual Expense Excess or actual Tax
Excess, for such prior calendar year or Fiscal year, as the case may be, for
such prior year, Tenant shall pay Landlord, within 30 days after its receipt of
the statement of Expenses or Taxes, any underpayment for the prior calendar
year.

2.

Expenses.  

2.01.

 “Expenses” means all costs and expenses incurred in each calendar year in
connection with operating, maintaining, repairing, and managing the Building and
the Property.  Expenses include, without limitation: (a) all labor and labor
related costs; (b) management fees; (c) the cost of equipping, staffing and
operating an on-site and/or off-site management office for the Building,
provided if the management office services one or more other buildings or
properties, the shared costs and expenses of equipping, staffing and operating
such management office(s) shall be equitably prorated and apportioned between
the Building and the other buildings or properties; (d) accounting costs; (e)
the cost of services; (f) rental and purchase cost of parts, supplies, tools and
equipment; (g) insurance premiums and deductibles; (h) electricity, gas and
other utility costs; and (i) the amortized cost of capital improvements (as
distinguished from replacement parts or components installed in the ordinary
course of business) made subsequent to the Base Year which are:  (1) performed
primarily to reduce current or future operating expense costs, upgrade Building
security or otherwise improve the operating efficiency of the Property; or
(2) required to comply with any Laws that are enacted, or first interpreted to
apply to the Property, after the date of this Lease.  The cost of capital
improvements shall be amortized by Landlord over the lesser of the Payback
Period (defined below) or the useful life of the capital improvement as
reasonably determined by Landlord. “Payback Period” means the reasonably
estimated period of time that it takes for the cost savings resulting from a
capital improvement to equal the total cost of the capital improvement.
Landlord, by itself or through an affiliate, shall have the right to directly
perform, provide and be compensated for any services under this Lease. If
Landlord incurs Expenses for the Building or Property together with one or more
other buildings or properties, whether pursuant to a reciprocal easement
agreement, common area agreement or otherwise, the shared costs and expenses
shall be equitably prorated and apportioned between the Building and Property
and the other buildings or properties.  

2.02.

Expenses shall not include:

(a)

the cost of capital improvements (except as set forth above);

(b)

depreciation;

(c)

principal payments of mortgage and other non-operating debts of Landlord;

(d)

the cost of repairs or other work to the extent Landlord is reimbursed by
insurance or condemnation proceeds;

(e)

costs in connection with leasing space in the Building, including brokerage
commissions;

(f)

lease concessions, rental abatements and construction allowances granted to
specific tenants;

(g)

costs incurred in connection with the sale, financing or refinancing of the
Building;

(h)

fines, interest and penalties incurred due to the late payment of Taxes or
Expenses;

(i)

organizational expenses associated with the creation and operation of the entity
which constitutes Landlord;

(j)

any penalties or damages that Landlord pays to Tenant under this Lease or to
other tenants in the Building under their respective leases;

(k)

Sums (other than management fees, it being agreed that the management fees
included in Expenses are as described in Section 2.01 above) paid to
subsidiaries or other affiliates of Landlord for services on or to the Property,
Building and/or Premises, but only to the extent that the costs of such services
exceed the competitive cost for such services rendered by persons or entities of
similar skill, competence and experience.;

(l)

Any fines, penalties or interest resulting from the negligence or willful
misconduct of the Landlord or its agents, contractors, or employees;

(m)

Advertising and promotional expenditures;

(n)

Landlord’s charitable and political contributions;

(o)

Ground lease rental;

(p)

Attorney's fees and other expenses incurred in connection with negotiations or
disputes with prospective tenants or tenants or other occupants of the Building;

(q)

The cost or expense of any services or benefits provided generally to other
tenants in the Building and not provided or available to Tenant;

(r)

All costs of purchasing or leasing major sculptures, paintings or other major
works or objects of art (as opposed to decorations purchased or leased by
Landlord for display in the Common Areas of the Building);

(s)

Any expenses for which Landlord has received actual reimbursement (other than
through Expenses);

(t)

Costs incurred by Landlord in connection with the correction of defects in
design and original construction of the Building or Property;

(u)

Expenses for the replacement of any item covered under warranty, unless Landlord
has not received payment under such warranty and it would not be fiscally
prudent to pursue legal action to collect on such warranty; and

(v)

Fines or penalties incurred as a result of violation by Landlord of any
applicable Laws.

2.03

If at any time during a calendar year the Building is not at least 95% occupied
or Landlord is not supplying services to at least 95% of the total Rentable
Square Footage of the Building, Expenses shall be determined as if the Building
had been 95% occupied and Landlord had been supplying services to 95% of the
Rentable Square Footage of the Building.  If Expenses for a calendar year are
determined as provided in the prior sentence, Expenses for the Base Year shall
also be determined in such manner. Notwithstanding the foregoing, Landlord may
calculate the extrapolation of Expenses under this Section based on 100%
occupancy and service so long as such percentage is used consistently for each
year of the Term. The extrapolation of Expenses under this Section shall be
performed in accordance with the methodology specified by the Building Owners
and Managers Association.  

3.

Taxes.  “Taxes” shall mean:  (a) all real property taxes and other assessments
on the Building and/or Property, including, but not limited to, gross receipts
taxes, assessments for special improvement districts and building improvement
districts, governmental charges, fees and assessments for police, fire, traffic
mitigation or other governmental service of purported benefit to the Property,
taxes and assessments levied in substitution or supplementation in whole or in
part of any such taxes and assessments and the Property’s share of any real
estate taxes and assessments under any reciprocal easement agreement, common
area agreement or similar agreement as to the Property; (b) all personal
property taxes for property that is owned by Landlord and used in connection
with the operation, maintenance and repair of the Property; and (c) all costs
and fees incurred in connection with seeking reductions in any tax liabilities
described in (a) and (b), including, without limitation, any costs incurred by
Landlord for compliance, review and appeal of tax liabilities.  Without
limitation, Taxes shall not include any income, capital levy, transfer, capital
stock, gift, estate or inheritance tax. If a change in Taxes is obtained for any
year of the Term during which Tenant paid Tenant’s Pro Rata Share of any Tax
Excess, then Taxes for that year will be retroactively adjusted and Landlord
shall provide Tenant with a credit, if any, based on the adjustment.  Likewise,
if a change is obtained for Taxes for the Base Year, Taxes for the Base Year
shall be restated and the Tax Excess for all subsequent years shall be
recomputed.  Tenant shall pay Landlord the amount of Tenant’s Pro Rata Share of
any such increase in the Tax Excess within 30 days after Tenant’s receipt of a
statement from Landlord.

4.

Audit Rights.  Tenant, within 60 days after receiving Landlord’s statement of
Expenses, may give Landlord written notice (“Review Notice”) that Tenant intends
to review Landlord’s records of the Expenses for the calendar year to which the
statement applies.  Within a reasonable time after receipt of the Review Notice,
Landlord shall make all pertinent records available for inspection that are
reasonably necessary for Tenant to conduct its review.  If any records are
maintained at a location other than the management office for the Building,
Tenant may either inspect the records at such other location or pay for the
reasonable cost of copying and shipping the records.  If Tenant retains an agent
to review Landlord’s records, the agent must be with a CPA firm licensed to do
business in the state or commonwealth where the Property is located.  Tenant
shall be solely responsible for all costs, expenses and fees incurred for the
audit.  Within 90 days after the records are made available to Tenant, Tenant
shall have the right to give Landlord written notice (an “Objection Notice”)
stating in reasonable detail any objection to Landlord’s statement of Expenses
for that year. If Tenant fails to give Landlord an Objection Notice within the
90 day period or fails to provide Landlord with a Review Notice within the 90
day period described above, Tenant shall be deemed to have approved Landlord’s
statement of Expenses and shall be barred from raising any claims regarding the
Expenses for that year.  The records obtained by Tenant shall be treated as
confidential.  In no event shall Tenant be permitted to examine Landlord’s
records or to dispute any statement of Expenses unless Tenant has paid and
continues to pay all Rent when due.  However, notwithstanding the foregoing, if
Landlord and Tenant determine that Expenses for the Building for the year in
question were less than stated by more than 5%, Landlord, within 30 days after
its receipt of paid invoices therefor from Tenant, shall reimburse Tenant for
the reasonable amounts paid by Tenant to third parties in connection with such
review by Tenant.








B-1




--------------------------------------------------------------------------------







EXHIBIT C

WORK LETTER

(Intentionally Omitted)








C-1




--------------------------------------------------------------------------------







EXHIBIT D

COMMENCEMENT LETTER

(EXAMPLE)




Date

______________________




Tenant

______________________

Address

______________________

______________________

______________________




Re:

Commencement Letter with respect to that certain Lease dated as of the _____ day
of __________, _____, by and between ____________________________________, a
__________________________________, as Landlord, and
__________________________________, as Tenant, for ________ rentable square feet
on the ________ floor of the Building located at ____________________,
Massachusetts, ______.




Dear

__________________:




In accordance with the terms and conditions of the above referenced Lease,
Tenant accepts possession of the Premises and agrees:

1.

The Commencement Date of the Lease is ________________________;




2.

The Termination Date of the Lease is ____________________________.




Please acknowledge your acceptance of possession and agreement to the terms set
forth above by signing all 3 counterparts of this Commencement Letter in the
space provided and returning 2 fully executed counterparts to my attention.

Sincerely,




___________________________________

Authorized Signatory




Agreed and Accepted:







Tenant:

______________________




By:

______________________

Name:

______________________

Title:

______________________

Date:

______________________








D-1




--------------------------------------------------------------------------------







EXHIBIT E




BUILDING RULES AND REGULATIONS







The following rules and regulations shall apply, where applicable, to the
Premises, the Building, the parking facilities (if any), the Property and the
appurtenances.  In the event of a conflict between the following rules and
regulations and the remainder of the terms of the Lease, the remainder of the
terms of the Lease shall control.  Capitalized terms have the same meaning as
defined in the Lease.

1.

Sidewalks, doorways, vestibules, halls, stairways and other similar areas shall
not be obstructed by Tenant or used by Tenant for any purpose other than ingress
and egress to and from the Premises.  No rubbish, litter, trash, or material
shall be placed, emptied, or thrown in those areas.  At no time shall Tenant
permit Tenant’s employees to loiter in Common Areas or elsewhere about the
Building or Property.




2.

Plumbing fixtures and appliances shall be used only for the purposes for which
designed and no sweepings, rubbish, rags or other unsuitable material shall be
thrown or placed in the fixtures or appliances.  Damage resulting to fixtures or
appliances by Tenant, its agents, employees or invitees shall be paid for by
Tenant and Landlord shall not be responsible for the damage.




3.

No signs, advertisements or notices shall be painted or affixed to windows,
doors or other parts of the Building, except those of such color, size, style
and in such places as are first approved in writing by Landlord.  All tenant
identification and suite numbers at the entrance to the Premises shall be
installed by Landlord, at Tenant’s cost and expense, using the standard graphics
for the Building. Except in connection with the hanging of lightweight pictures
and wall decorations, no nails, hooks or screws shall be inserted into any part
of the Premises or Building except by the Building maintenance personnel without
Landlord’s prior approval, which approval shall not be unreasonably withheld.




4.

Landlord shall provide and maintain in the first floor (main lobby) of the
Building an alphabetical directory board or other directory device listing
tenants and no other directory shall be permitted unless previously consented to
by Landlord in writing.




5.

Tenant shall not place any lock(s) on any door in the Premises or Building
without Landlord’s prior written consent, which consent shall not be
unreasonably withheld, and Landlord shall have the right at all times to retain
and use keys or other access codes or devices to all locks within and into the
Premises.  A reasonable number of keys to the locks on the entry doors in the
Premises shall be furnished by Landlord to Tenant at Tenant’s cost and Tenant
shall not make any duplicate keys.  All keys shall be returned to Landlord at
the expiration or early termination of the Lease.




6.

All contractors, contractor’s representatives and installation technicians
performing work in the Building shall be subject to Landlord’s prior approval,
which approval shall not be unreasonably withheld, and shall be required to
comply with Landlord’s standard rules, regulations, policies and procedures,
which may be revised from time to time. Landlord has no obligation to allow any
particular telecommunication service provider to have access to the Buildings or
to the Premises.  If Landlord permits access, Landlord may condition the access
upon the payment to Landlord by the service provider of fees assessed by
Landlord in Landlord’s reasonable discretion.




7.

Movement in or out of the Building of furniture or office equipment, or dispatch
or receipt by Tenant of merchandise or materials requiring the use of elevators,
stairways, lobby areas or loading dock areas, shall be restricted to hours
reasonably designated by Landlord.  Tenant shall obtain Landlord’s prior
approval by providing a detailed listing of the activity, which approval shall
not be unreasonably withheld.  If approved by Landlord, the activity shall be
under the supervision of Landlord and performed in the manner required by
Landlord.  Tenant shall assume all risk for damage to articles moved and injury
to any persons resulting from the activity.  If equipment, property, or
personnel of Landlord or of any other party is damaged or injured as a result of
or in connection with the activity, Tenant shall be solely liable for any
resulting damage, loss or injury.  Notwithstanding the foregoing, Tenant shall
have the right to back trucks up to the overhang in the loading dock area to
unload equipment when necessary.  In the event Tenant will be unloading
equipment for an extended period of time (i.e., for more than 2 hours in any one
instance), Tenant shall give reasonable prior notice (written, by email or by
telephone) to Landlord.   




8.

Landlord shall have the right to approve the weight, size, or location of heavy
equipment or articles in and about the Premises, which approval shall not be
unreasonably withheld.  Damage to the Building by the installation, maintenance,
operation, existence or removal of Tenant’s Property shall be repaired at
Tenant’s sole expense.




9.

Corridor doors, when not in use, shall be kept closed.




10.

Tenant shall not:  (1) make or permit any improper, objectionable or unpleasant
noises or odors in the Building, or otherwise interfere in any way with other
tenants or persons having business with them; (2) solicit business or distribute
or cause to be distributed, in any portion of the Building, handbills,
promotional materials or other advertising; or (3) conduct or permit other
activities in the Building that might, in Landlord’s sole opinion, constitute a
nuisance.




11.

No animals, except those assisting handicapped persons, shall be brought into
the Building or kept in or about the Premises.




12.

No inflammable, explosive or dangerous fluids or substances shall be used or
kept by Tenant in the Premises, Building or about the Property, except for those
substances as are typically found in similar premises used for general office
purposes and are being used by Tenant in a safe manner and in accordance with
all applicable Laws.  Tenant shall not, without Landlord’s prior written
consent, use, store, install, spill, remove, release or dispose of, within or
about the Premises or any other portion of the Property, any asbestos-containing
materials or any solid, liquid or gaseous material now or subsequently
considered toxic or hazardous under the provisions of 42 U.S.C. Section 9601 et
seq., M.G.L. c. 21C, M.G.L. c. 21E or any other applicable environmental Law
which may now or later be in effect.  Tenant shall comply with all Laws
pertaining to and governing the use of these materials by Tenant and shall
remain solely liable for the costs of abatement and removal.










13.

Tenant shall not use or occupy the Premises in any manner or for any purpose
which might injure the reputation or impair the present or future value of the
Premises or the Building. Tenant shall not use, or permit any part of the
Premises to be used for lodging, sleeping or for any illegal purpose.




14.

Tenant shall not take any action which would violate Landlord’s labor contracts
or which would cause a work stoppage, picketing, labor disruption or dispute or
interfere with Landlord’s or any other tenant’s or occupant’s business or with
the rights and privileges of any person lawfully in the Building (“Labor
Disruption”).  Tenant shall take the actions necessary to resolve the Labor
Disruption, and shall have pickets removed and, at the request of Landlord,
immediately terminate any work in the Premises that gave rise to the Labor
Disruption, until Landlord gives its written consent for the work to resume.
 Tenant shall have no claim for damages against Landlord or any of the Landlord
Related Parties nor shall the Commencement Date of the Term be extended as a
result of the above actions.




15.

Tenant shall not install, operate or maintain in the Premises or in any other
area of the Building, electrical equipment that would overload the electrical
system beyond its capacity for proper, efficient and safe operation as
determined reasonably by Landlord.  Tenant shall not furnish cooling or heating
to the Premises, including, without limitation, the use of electronic or gas
heating devices, without Landlord’s prior written consent which consent shall
not be unreasonably withheld, delayed or conditioned.  Tenant shall not use more
than its proportionate share of telephone lines and other telecommunication
facilities available to service the Building.




16.

Tenant shall not operate or permit to be operated a coin or token operated
vending machine or similar device (including, without limitation, telephones,
lockers, toilets, scales, amusement devices and machines for sale of beverages,
foods, candy, cigarettes and other goods), except for machines for the exclusive
use of Tenant’s employees and invitees.




17.

Bicycles and other vehicles are not permitted inside the Building or on the
walkways outside the Building, except in areas designated by Landlord.




18.

Landlord may from time to time adopt systems and procedures for the security and
safety of the Building, its occupants, entry, use and contents.  Tenant, its
agents, employees, contractors, guests and invitees shall comply with Landlord’s
systems and procedures.




19.

Landlord shall have the right to prohibit the use of the name of the Building or
any other publicity by Tenant that in Landlord’s reasonable opinion may impair
the reputation of the Building or its desirability.  Upon written notice from
Landlord, Tenant shall refrain from and discontinue such publicity immediately.




20.

Neither Tenant nor its agents, employees, contractors, guests or invitees shall
smoke or permit smoking in the Common Areas, unless a portion of the Common
Areas have been declared a designated smoking area by Landlord, nor shall the
above parties allow smoke from the Premises to emanate into the Common Areas or
any other part of the Building.  Landlord shall have the right to designate the
Building (including the Premises) as a non-smoking building.




21.

Landlord shall have the right to designate and approve standard window coverings
for the Premises and to establish rules to assure that the Building presents a
uniform exterior appearance.  Tenant shall make efforts, to the extent
reasonably practicable, that window coverings are closed on windows in the
Premises while they are exposed to the direct rays of the sun.




22.

Deliveries to and from the Premises shall be made only at the times in the areas
and through the entrances and exits reasonably designated by Landlord.  Tenant
shall not make deliveries to or from the Premises in a manner that might
interfere with the use by any other tenant of its premises or of the Common
Areas, any pedestrian use, or any use which is inconsistent with good business
practice.




23.

The work of cleaning personnel shall not be hindered by Tenant after 5:30 P.M.,
and cleaning work may be done at any time when the offices are vacant. Windows,
doors and fixtures may be cleaned at any time.  Tenant shall provide adequate
waste and rubbish receptacles to prevent unreasonable hardship to the cleaning
service.














E-1




--------------------------------------------------------------------------------







EXHIBIT F




ADDITIONAL PROVISIONS




This Exhibit is attached to and made a part of the Lease by and between NS 7/57
ACQUISITION LLC, Delaware limited liability company ("Landlord") and [AMBIENT
CORPORATION, a Delaware corporation] ("Tenant") for space in the Building
located at 7/57 Wells Avenue, Newton, Massachusetts 02459.

EXTENSION OPTION.  




Grant of Option; Conditions.  Tenant shall have the right to extend the Term
(the “Extension Option”) for one (1) additional period of three (3) years
commencing on January 1, 2013, and ending on December 31, 2015 (the "Extension
Term"), if:




1.

Landlord receives notice of exercise ("Initial Extension Notice") on or before
April 1, 2012; and




2.

Tenant is not in default under the Lease beyond any applicable cure periods at
the time that Tenant delivers its Initial Extension Notice or at the time Tenant
delivers its Binding Notice (as defined below); and




3.

No part of the Premises is sublet (other than pursuant to a Permitted Transfer,
as defined in Section 11 of the Lease) at the time that Tenant delivers its
Initial Extension Notice or at the time Tenant delivers its Binding Notice; and




4.

The Lease has not been assigned (other than pursuant to a Permitted Transfer, as
defined in Section 11 of the Lease) prior to the date that Tenant delivers its
Initial Extension Notice or prior to the date Tenant delivers its Binding
Notice.




B.

Terms Applicable to Premises During the Extension Term.




1.

The initial Base Rent rate per rentable square foot for the Lower Level Premises
during the Extension Term shall equal the greater of (i) $15.40 per rentable
square foot per annum (the “Minimum Extension Term Base Rent Rate”) or (ii) the
Prevailing Market rate (hereinafter defined) per rentable square foot for the
Lower Level Premises, and the initial Base Rent rate per rentable square foot
for the First Floor Premises during the Extension Term shall equal the greater
of (i) $25.00 per rentable square foot per annum (the “Minimum Extension Term
Base Rent Rate”) or (ii) the Prevailing Market rate (hereinafter defined) per
rentable square foot for the First Floor Premises.  Base Rent during the
Extension Term shall increase, if at all, in accordance with the increases
assumed in the determination of Prevailing Market rate.  Base Rent attributable
to the Premises shall be payable in monthly installments in accordance with the
terms and conditions of Section 4 of the Lease.




2.

Tenant shall pay Additional Rent (i.e., Taxes and Expenses) for the Premises
during the Extension Term in accordance with the terms of Section 4 of the
Lease, and the manner and method in which Tenant reimburses Landlord for
Tenant’s share of Taxes and Expenses and the Base Year, if any, applicable to
such matter, shall be some of the factors considered in determining the
Prevailing Market rate for the Extension Term.




C.

Initial Procedure for Determining Prevailing Market.  Within 30 days after
receipt of Tenant's Initial Extension Notice, Landlord shall advise Tenant of
the applicable Base Rent rate for the Premises for the Extension Term.  Tenant,
within 15 days after the date on which Landlord advises Tenant of the applicable
Base Rent rate for the Extension Term, shall either (i) give Landlord written
notice that Tenant accepts Landlord’s Base Rent for the Extension Term ("Binding
Notice") or (ii) if Tenant disagrees with Landlord's determination, provide
Landlord with written notice of rejection (the "Rejection Notice").  If Tenant
fails to provide Landlord with either a Binding Notice or Rejection Notice
within such 15-day period, Tenant shall be deemed to have provided a Rejection
Notice.  If Tenant provides Landlord with a Binding Notice, Landlord and Tenant
shall enter into the Extension Amendment (as defined below) upon the terms and
conditions set forth herein and in Landlord’s notice as to Base Rent for the
Extension Term.  If Tenant provides or is deemed to have provided Landlord with
a Rejection Notice, Landlord and Tenant shall work together in good faith to
agree upon the Prevailing Market rate for the Premises during the Extension
Term.  Upon agreement, Landlord and Tenant shall enter into the Extension
Amendment in accordance with the terms and conditions hereof.  If Landlord and
Tenant fail to agree upon the Prevailing Market rate within 30 days after the
date Tenant provides Landlord with the Rejection Notice, then the Prevailing
Market rate shall be determined in accordance with the arbitration procedures
described in Section D below.  




D.

Arbitration Procedure.  




1.

If Landlord and Tenant have failed to reach agreement as to the Prevailing
Market rate within 30 days after the date of the Rejection Notice, then, within
5 days after the expiration of such 30-day period, Landlord and Tenant shall
each simultaneously submit to the other, in a sealed envelope, its good faith
estimate of the Prevailing Market rate for the Premises during the Extension
Term (collectively referred to as the "Estimates").  If the higher of such
Estimates is not more than 105% of the lower of such Estimates, then Prevailing
Market rate shall be the average of the two Estimates.  If the Prevailing Market
rate is not resolved by the exchange of Estimates, then, within 7 days after the
exchange of Estimates, Landlord and Tenant shall each select an appraiser to
determine which of the two Estimates most closely reflects the Prevailing Market
rate for the Premises during the Extension Term.  Each appraiser so selected
shall be certified as an MAI appraiser or as an ASA appraiser and shall have had
at least 5 years of experience within the previous 10 years as a real estate
appraiser working in the Newton/Route 128 area, with working knowledge of
current rental rates and practices.  For purposes hereof, an "MAI" appraiser
means an individual who holds an MAI designation conferred by, and is an
independent member of, the American Institute of Real Estate Appraisers (or its
successor organization, or in the event there is no successor organization, the
organization and designation most similar), and an "ASA" appraiser means an
individual who holds the Senior Member designation conferred by, and is an
independent member of, the American Society of Appraisers (or its successor
organization, or, in the event there is no successor organization, the
organization and designation most similar).  




2.

Upon selection, Landlord's and Tenant's appraisers shall work together in good
faith to agree upon which of the two Estimates most closely reflects the
Prevailing Market rate for the Premises.  The Estimate chosen by such appraisers
shall be binding on both Landlord and Tenant as the Base Rent rate for the
Premises during the Extension Term, subject to the terms of Section D.4 below
regarding the Minimum Extension Base Rent, as defined therein.  If either
Landlord or Tenant fails to appoint an appraiser within the 7-day period
referred to above, the appraiser appointed by the other party shall be the sole
appraiser for the purposes hereof.  If the two appraisers cannot agree upon
which of the two Estimates most closely reflects the Prevailing Market within 20
days after their appointment, then, within 10 days after the expiration of such
20-day period, the two appraisers shall select a third appraiser meeting the
aforementioned criteria.  Once the third appraiser (i.e., arbitrator) has been
selected as provided for above, then, as soon thereafter as practicable but in
any case within 14 days, the arbitrator shall make his determination of which of
the two Estimates most closely reflects the Prevailing Market rate, and such
Estimate shall be binding on both Landlord and Tenant as the Base Rent rate for
the Premises, subject to the terms of Section D.4 below regarding the Minimum
Extension Base Rent, as defined therein.  If the arbitrator believes that expert
advice would materially assist him, he may retain one or more qualified persons
to provide such expert advice.  The parties shall share equally in the costs of
the arbitrator and of any experts retained by the arbitrator.  Any fees of any
appraiser, counsel or experts engaged directly by Landlord or Tenant, however,
shall be borne by the party retaining such appraiser, counsel or expert.




3.

If the Prevailing Market rate has not been determined by the commencement date
of the Extension Term, Tenant shall pay Base Rent upon the terms and conditions
in effect during the last month of the initial Term for the Premises until such
time as the Prevailing Market rate has been determined.  Upon such
determination, the Base Rent for the Premises shall be retroactively adjusted to
the commencement of the Extension Term for the Premises.




4.

Notwithstanding anything to the contrary contained herein, the parties agree
that Landlord shall not be obligated to extend the Term of this Lease if the
Prevailing Market rate for the Premises during any year of the Extension Term is
less than the Minimum Extension Term Base Rent Rate, regardless of any
determination of Prevailing Market rate made by the appraisers or arbitrator, as
described above.




E.

Extension Amendment.  If Tenant is entitled to and properly exercises its
Extension Option, Landlord shall prepare an amendment (the "Extension
Amendment") to reflect changes in the Base Rent, Term, Termination Date and
other appropriate terms.  The Extension Amendment shall be sent to Tenant within
a reasonable time after final determination of the Prevailing Market rate
applicable during the Extension Term, and Tenant shall return the Extension
Amendment to Landlord with any comments within 10 days after Tenant’s receipt of
same and the parties shall work in good faith to complete a final Extension
Amendment as soon as possible, but an otherwise valid exercise of the Extension
Option shall be fully effective whether or not the Extension Amendment is
executed.




F.

Prevailing Market.  For purposes hereof, "Prevailing Market" shall mean the arms
length fair market annual rental rate per rentable square foot under Extension
leases and amendments entered into on or about the date on which the Prevailing
Market is being determined hereunder for space comparable to the Premises in the
Building and office buildings comparable to the Building in the Newton/Route 128
area.  The determination of Prevailing Market shall take into account any
material economic differences between the terms of this Lease and any comparison
lease or amendment, such as rent abatements, construction costs and other
concessions and the manner, if any, in which the landlord under any such lease
is reimbursed for operating expenses and taxes.








F-1




--------------------------------------------------------------------------------







EXHIBIT G




(Intentionally Omitted)





G-1




--------------------------------------------------------------------------------







EXHIBIT H




JANITORIAL SPECIFICATIONS




[ambient_ex101002.gif] [ambient_ex101002.gif]




[ambient_ex101004.gif] [ambient_ex101004.gif][ambient_ex101006.gif]
[ambient_ex101006.gif][ambient_ex101008.gif] [ambient_ex101008.gif]














H-1


